MEMORANDUM OPINION
No. 04-03-00439-CV
ESTATE OF ALEX L. SAN MIGUEL, Deceased,

From the Probate Court No. 1, Bexar County, Texas
Trial Court No. 2002-PC-1863
Honorable Polly Jackson Spencer, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	September 10, 2003
DISMISSED
	Before the court is appellant's August 29, 2003 motion for voluntary dismissal.  Appellant's motion
to dismiss is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).	Costs of appeal
are taxed against the appellant.  See id. at (d).   
							PER CURIAM